UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4529



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDOLPH HUNT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  H. Brent McKnight,
District Judge. (CR-02-199)


Submitted:   October 19, 2005          Decided:     November 14, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William E. Loose, WILLIAM E. LOOSE ATTORNEY AT LAW, P.A.,
Asheville, North Carolina, for Appellant. Jennifer M. Hoefling,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Randolph   Hunt   appeals    the   district   court’s    judgment

entered pursuant to his guilty plea for conspiracy to possess with

intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1)

(2000).     Hunt’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying there are no

meritorious issues for appeal.          Hunt filed a pro se supplemental

brief, claiming the district court committed sentencing error under

United States v. Booker, 125 S. Ct. 738, 764-68 (2005).         Finding no

reversible error, we affirm.

            Hunt claims that the district court improperly sentenced

him when it imposed a sentence greater than the maximum authorized

by the facts he admitted to in his plea agreement.            Because Hunt

failed to raise this claim below, we must review it for plain

error.    United States v. Hughes, 401 F.3d 546, 547 (4th Cir. 2005).

Hunt claims that the district court only had evidence of 148 grams

of cocaine base and that it erred when it sentenced him using a

drug quantity of over 1.5 kilograms of cocaine base.           However, in

his plea agreement, Hunt agreed that the amount of cocaine base

attributable to him was in excess of 1.5 kilograms.                 No Booker

error existed because Hunt admitted to the amount of drugs used in

calculating his sentence.

            Hunt also claims the district court erred by enhancing

his sentence two offense levels for use of a dangerous weapon under


                                  - 2 -
U.S. Sentencing Guidelines Manual § 2D1.1(a)(3) (2004).     However,

to constitute Sixth Amendment error, the sentence imposed must have

exceeded what could have been imposed without the challenged

enhancement.   United States v. Evans, 416 F.3d 298, 300 (4th Cir.

2005).    Absent the enhancement, Hunt’s base offense level of

thirty-eight* and criminal history category of VI result in a

sentencing range of 360 months’ to life imprisonment, the same

sentencing range the district court applied.     Hunt’s sentence of

360 months’ imprisonment fell within that range.     Because Hunt’s

sentence did not exceed the maximum authorized by the facts of the

offense to which he pled guilty, no Sixth Amendment violation

occurred and the district court did not commit plain error.      See

Evans, 416 F.3d at 298.

          Finally, Hunt claims his trial counsel was ineffective in

negotiating his plea agreement.   Claims of ineffective assistance

of counsel are not cognizable on direct appeal unless the record

conclusively establishes ineffective assistance.    United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).     Our review of the

record reveals that Hunt has failed to meet the high burden

necessary to raise ineffective assistance of counsel on direct

appeal.


     *
      As in Evans, for purposes of determining whether a Sixth
Amendment violation occurred, the sentence imposed on Hunt is
compared against the guideline range he should have received, based
on a jury verdict or admitted conduct, excluding the adjustment for
acceptance of responsibility. Id. at 300 n.4.

                               - 3 -
          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Hunt’s conviction and sentence.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -